Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.1 Page 1 of 48

FILED -GR

March 16, 2020 3:50 PM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

UNITED STATES DISTRICT COURT — ®¥—*®- scannevsy JY _3-17-yo
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISON

 

OWEN W. BARNABY,

Plaintiff 1:20-cv-232

Paul L Maloney - U.S. District Judge
Vs.

THE HONORABLE MABEL J.MAYFIELD C.J
THE HONORABLE DENNIS M. WILEY

THE HONORABLE ALFRED M. BUTZBAUGH,
THE HONORABLE JOHN E. DEWANE,

THE HONORABLE JOHN M. DONAHUE,

ee

Berrien County Circuit Trial Court Judges, )
BERRIEN COUNTY TRIAL COURT, for the State of Michigan )
Defendants CIVIL RIGHTS COMPLAINT

PURSUANT to 42 U.SA. §1983
PURSUANT to Civil Rights Acts of 1866

THE HONORABLE WILLIAMS B. MURPHY, CJ, )

THE HONORABLE JANE M. BECKERING, )

THE HONORABLE JOEL P. HOEKSTRA, )

THE HONORABLE DAVID H. SAWYER, )

THE HONORABLE MARK T. BOONSTRA, )

THE HONORABLE JAMES ROBERT REDFORD, )

Michigan Court of Appellate Judges, )

MICHIGAN COURT OF APPEALS, for the State of Michigan. _)

 

Defendants
Owen W. Barnaby Defendants
P.O. Box 1926 Address of Defendants
Kennesaw, GA 30156 Berrien County Court House
(678) 382-4183 811 Port Street,

St. Joseph, Michigan 49085
(269) 983-7111

Address of Defendants

350 Ottawa Ave, NW, Grand
Grand Rapids MI 49503
(616) 456-1167
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.2 Page 2 of 48

Li This case involves the Plaintiff, Owen W. Barnaby (“Plaintiff”), a small real-
estate Investor, which investments proceeds was his and his immediate family’s only livelihood.
For the past decade, Plaintiff has been entrapped in the civil divisions, in the Berrien County
Circuit Court, in the Michigan Court of Appeals, and in the Federal Courts, fighting against
hostile, Berrien County Government and its Treasurer Bret Witskowski, to receive his monetary
relief for his real properties they have unconstitutional stolen and defrauded him of, sold some
and demolished the other of his properties which destroyed Plaintiff's and his family’s livelihood
without due process of law. Additionally, Plaintiff-harm/damage cause him to loss all his
properties, hardship of pain and suffering and the proximate cause of, son Matthew’s untimely
death. As one of their tactics to keep Plaintiff from receiving monetary relief for his properties,
Berrien County Government and its Treasurer Bret Witskowski, in concert with State Court’s
Judges engaged in Unauthorized Practice of Law {UPL} fail to notice Plaintiff, then introduce
Oral Contract with Plaintiff and breach it, defrauded Plaintiff of liberty and property in violation
of the 14th Amendment, and his constitutional rights, civil rights and due process of law.

2. [F]irst, the Michigan foreclosure law General Property Tax Act, P.A. 206 of 1893,
amended (MCL 211.1 et seq.) (“GPTA”’) mandates that, the circuit court’s hearing in the tax year
of 2010 scheduled to be held, on March 01, 2010, before the circuit court judge by a licensed
attorney (MCL 600.916 and MCL 450.681), followed by a final redemption period ending on
March 31st of that year, It was later amended to “a circuit court hearing in February, MCL
211.78a-l, see Exhibit A.

a [S]econd, On March 01, 2010 the Trial Judge Butzbaugh aided and abetted Non-
Lawyer Treasurer Witkowski to do Unauthorized Practice of Law {UPL} to procure "Judgment"

on August 18, 2010 without notice to Plaintiff, which [all courts] to date have relied on it as
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.3 Page 3 of 48

either a, “valid Judgment " or a "voidable Judgment". But Judge Butzbaugh violation of
Plaintiff's constitution rights per the 14" amendment cause him, to lack jurisdictions of the
subject matter and the parties, committed “fraud upon the court”, when he granted Non-Lawyer
Witkowski privileges to do [UPL], to procure the "Judgment", and lacked the inherent power to
enter the August 18, 2010 “judgment” in violation of Plaintiff constitutional rights, which “void
the judgment”; as the State Court’s actions violated: MCL 211.78a-]; MCL 600.916, MCL
450.681, (MCR 2.003 (B) (C) and (Michigan Code of Judicial Conduct, Canons 1-8); 42 U.S.C.
§1983; Fourteen Amendment Section I; Civil Right Act of 1866 and U.S. Supreme Court’s
precedence Rowland v. Calif. Men’s Colony, 506 U.S. 194, 201-203(1993), Exhibits B, C.

4. [T]hird, Trial Judge Dewane and ‘Berrien County Government and its Treasurer
Bret Witskowski wittingly suppressed the “Oral Contracts” material evidence between the
parties, and then, corruptly ruled that Plaintiff did not prove Oral Contracts existed between the
parties. Then, unconstitutional ruled against Plaintiff on false pretense as if Trial Judge
Butzbaugh’s August 18, 2010 Void Judgment procured by UPL and lack of notice to plaintiff is
a valid judgment. Furthermore, Trial Judge Dewane violated Plaintiffs constitutional rights
finding that because Barnaby was at ‘Berrien County Government’s and its Treasurer Bret
Witskowski’s annual public auction which he was accustom to attend, he had notice. But, Trial
Judge Dewane again suppressed the evidence that it was the Court that first told Plaintiff years
later that, Trial Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do
UPL, without notice to Plaintiff, which prove Plaintiff could not have been notice by, Trial Judge
Butzbaugh and Non-Lawyer Treasurer Witkowski of their UPL on March 1, 2010 to procured
the August 18, 2018 Judgment against Plaintiff, see Exhibits F, G, H and K. Clearly, Trial Judge

Dewane’s actions, was and is an unconstitutional deprivation of Barnaby’s 14" Amendment.
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.4 Page 4 of 48

5. [FJourth, Core issue, year later Non-Lawyer Witskowski confessed Trial Judge
Butzbaugh aided and abetted him in doing unauthorized practice of law. Then, Trial Judge
Butzbaugh granted Non-Lawyer Witskowski the Judgment arisen from the same UPL, Exhibit B,
C, and E.

16 Q. So explain to me what law would permit you to conduct
17 a foreclosure proceeding when you're not an attorney?

25 A. And the judge gave me the privilege of the opportunity
1 to represent the county.

2 Q. Asan attorney?

3 A. I answered your question.

4 Q. Okay.

6. [F]ifth, when Plaintiff filed Appeal by rights, in the ‘Michigan Appellate Court,
within the 21 day time line, per his due process rights pursuant to 14th amendment, it was
dismissed for lack of jurisdiction. Plaintiff filed delayed application for leave to appeal, which
was also denied, without even receiving the file from the Defendant Berrien Trial Court, which
further violated Plaintiff's due process rights pursuant to 14° amendment. Plaintiff are deprived

of both his trial court hearing and his appeal by rights per his constitutional rights, (Exhibit I).

Court of Appeals, State of Michigan

ORDER
In re Petition of Berrien County Treasurer.
Docket No. 311727. Lower Court No. 2009-000200-CZ

David H. Sawyer, Chief Judge Pro Tem, acting under MCR 7.203(F)(1), orders:

The claim of Appeal is DISMISSED for lack of jurisdiction. Initially, while the
claim of appeal refers to two circuit case numbers, the July 13, 2012 order appealed from
was entered only in Lower Court No. 2009-000200-cz. That post-judgment order is not a
final order appealable of right. MCR 7.202(6)(a); MCR 7.203(A). Rather, it is manifest
that the final order under MCR 7,202(6)(a)(i) in the Lower Court No. 2009-000200-CZ is
the August 18, 2010 judgment of foreclosure in favor of appellee and that the July 13,
2012 order does not fall under any of the definitions of a final order civil case MCR
7.2002(6)(a). At this time appellant may seek to appeal the July, 13, 2012 order by filing
a delayed application for leave to appeal under MCR 7.205(F).

Dated: October 23, 2012
/S/David H. Sawyer
David H. Sawyer, Chief Judge Pro Tem
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.5 Page 5 of 48

qs [S]ixth, Plaintiff has been before the Sixth Circuit federal Court, and the federal
District Court’s on Originating Case No. 1:14-cv-01279 four times. The first was on Case
No.16:-cv-1207 which Sixth Circuit. “VACATE the district court’s order and REMAND the
case for further proceedings”, Exhibit K. The second and third were Case Nos.18:-cv-
1121/1128, Plaintiff now argues that Case No.18:-cv-1121 is void, because the District Court’s
judgment, entered on January 12, 2018, denied Plaintiff, and ‘Berrien County Government and
its Treasurer Bret Witskowski’ Motion for Summary Judgment, affirmed by Sixth Court is void;
as both courts relied on State Court’s [void judgments and Orders. |

8. Background, ‘Berrien County Government and its Treasurer Bret Witskowski,
filed two motions for summary judgment, Plaintiff filed one motion for summary judgment.
‘Berrien County Government’s and its Treasurer Bret Witskowski’s first motion, were as follows
on the following grounds, of:

(1), Plaintiff's Claims are Barred by Rooker-Feldman Doctrine; (2), Plaintiff's due

process claim is barred by the Tax Injunction Act, 28 U.S.C. § 1341; (3), Plaintiff's due

process claim is barred by the Principal of Comity; (4), Plaintiff's due process claim is

barred by the doctrines of res judicata and collateral estoppels (5). Plaintiff has failed to

State a Claim upon which relief may be granted.

9. The Federal District court granted “Berrien County Government and its Treasurer
Bret Witskowski, motion on the ground of ‘Rooker-Feldman Doctrine’. Plaintiff appealed to the
Sixth Circuit Appellate Court that ‘Rooker-Feldman Doctrine’ is moot and Sixth Circuit Court
agreed, vacated and remand the case back to District Court. On remand both Plaintiff and
‘Berrien County Government and its Treasurer Bret Witskowski filed motions for summary
judgments. The ‘Berrien County Government and its Treasurer Bret Witskowski raised the same

grounds; which the District Court first denied on their first Summary Judgment, as follows:

(1), Plaintiff's due process claim is barred by the Tax Injunction Act, 28 U.S.C. § 1341;
(2), Plaintiff's due process claim is barred by the Principal of Comity; (3), Plaintiff's due
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.6 Page 6 of 48

process claim is barred by the doctrines of res judicata and collateral estoppels
(4). Plaintiff has failed to State a Claim upon which relief may be granted.

10. The District Court again granted ‘Berrien County Government and its Treasurer
Bret Witskowski’, motion and denied Plaintiffs ‘Motion for Summary Judgment’, on the ground
that, Plaintiffs claim was barred by the doctrines of res judicata and collateral estoppel, Sixth
Circuit Court affirmed on December 18, 2018, and denied Panel Rehearing on January 14, 2019
on Case No. 18-1121. Both Courts also denied Plaintiff's, ‘Rule 60 motion’, January 08, 2020.
After the Sixth Circuit Court affirmed the District Court’s Judgment, Appellant discovered via
the State Court that, all the state court’s judgments in relation to Plaintiff's parcels are [void],
District Court and Sixth Circuit Court’s Judgments are vitiate [void], as they predicated on Trial
Judges’ and Appellate’ Judges’ void judgments-orders which violated Plaintiffs constitutional
rights and civil rights pursuant to 42 U.SA. §1983 and the 14th amendments. As such Plaintiff
entitled to declaratory judgment against Trial Judges’ and Appellate’ Judges’ void judgments-
orders violated Plaintiffs constitutional rights and civil rights pursuant to 42 U.S.C. §1983 and
the 14th amendment.

11. Plaintiff is entitled to a declaratory judgment because both State Courts Judges’
Judgments-orders and ‘Berrien County Government and its Treasurer Bret Witskowski, violated
Plaintiff's constitutional rights and civil rights pursuant to 42 U.S.C. §1983 and the 14%
amendment. The Sixth Circuit Court, “VACATE the district court’s order...” granting, ‘Berrien
County Government and its Treasurer Bret Witskowski, that, “Plaintiff's Claims was Barred by
Rooker-Feldman Doctrine”, as moot, Exhibit K.

12. Now, it requires this, ‘Civil Rights Action’, to grant Plaintiff's entitled declaratory
judgment, against the Trial Judges’ and the Appellate’ Judges’ void judgments-orders which

violated Plaintiff's constitutional rights and civil rights pursuant to 42 U.S.C. §1983 and the 14th
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.7 Page 7 of 48

amendment. As, Judgments and Orders which both Federal District Court and Sixth Circuit
Federal Court, relied on are void State Court’s Judgments and Orders. As such, judicial notice of
the Michigan Courts decision in the form of either judicial comity or full faith and credit, as
matter of logic, reasoning and law cannot be claim by Defendants in this present civil right case,
because State Courts’ judgments and orders violated Plaintiff's constitutional rights and civil
rights pursuant to 42 U.S.C. §1983 and the Fourteenth amendment.

13. On March 01, 2010 when Trial Judge Butzbaugh aided and abetted Non-Lawyer
Treasurer Witkowski to do Unauthorized Practice of Law {UPL} to procure "Judgment" on
August 18, 2010 without notice to Plaintiff, the Trial Judge Butzbaugh committed “fraud upon
the court”, has deprived and defrauded Plaintiff of liberty and property in violation of his
constitutional rights pursuant to the fourteenth Amendment. The fact that [all courts] to date have
relied on Judge Butzbaugh judgment as either a, “valid Judgment” or a "voidable Judgment", and
utterly ignoring constitutional requirements of due process of law is all too reminiscent of a
perspective where facts do not matter but alternative facts do, where the constitution does not
matter and where the rule of law is set aside and replaced by the rule of subjective, fact-free
decision-making.

14. Plaintiff, cannot received monetary relief for his properties which, Berrien County
Government and its Treasurer Bret Witskowski unconstitutionally defrauded him of because of
wrongly imposed unconstitutional State of Michigan Judges’ Judgments and Orders. Plaintiffs
constitutional and civil rights have been violated by public officials under color of law and thus,
“such actions cannot be allowed to stand in a nation of laws, not men; in a nation that cares about

the constitution and the rule of law”. Therefore, Plaintiff brings this complaint as follows:
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.8 Page 8 of 48

JURISDICTION
15. This action is brought pursuant to 42 U.S.C. § 1983, Civil Right Acts of

1866 and the Fourteenth Amendment to the United States Constitution. Jurisdiction 1s proper

under 28 U.S.C. § 1331 and § 1343(a)(3).

16. Pursuant to 42 U.S.C. § 1983, “in any action brought against a judicial
officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall
not be granted unless a declaratory decree was violated, or declaratory relief was
unavailable.” In the present matter, declaratory relief is available and that is the only relief
requested. See Yellen v. Hara, No. CV 15-00300 JMS-KSC, 2015 WL 8664200 (D. Haw.
Dec. 10,2015). In Yellen, the judicial officer was named as a party and the case was not
dismissed under the Younger abstention doctrine of the Rooker-Feldman doctrine. The Yellen
court stated that, the claims against the judge were dismissed because the plaintiff was
seeking monetary damages and injunctive relief which are prevented. In the present case,

there are no damages or injunctive relief sought.

17. Venue is proper in the United States District Court Western District of

Michigan pursuant to 28 U.S.C. § 1391(b).

18. This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201,
for the purpose of determining a question of actual controversy between the parties. Plaintiff
seeks a declaration from this Court that Judgments of the State of Michigan Judges, as
executed, are unconstitutional because the judgments and orders violated and is violating
Plaintiff's constitutional rights and civil rights pursuant to 42 U.S.C. $1983 and the 14th

amendment. As stated above Plaintiff is entitled to a declaratory judgment because both State
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.9 Page 9 of 48

Courts’ Judges Judgments-Orders and “Berrien County Government and its Treasurer Bret
Witskowski, misconducts violated Plaintiff's constitutional rights and civil rights pursuant to
42 U.S.C. §1983 and the 14th amendment. The Sixth Circuit Court, “WACATE the district
court’s order and REMAND the case for further proceedings”, granting, ‘Berrien County
Government and its Treasurer Bret Witskowski, that, “Plaintiff's Claims was Barred by
Rooker-Feldman Doctrine”, as moot. And, now the Plaintiff is entitled to a declaratory
judgment because of the ongoing unwillingness of Michigan State Court Judges to correct
their unconstitutional judgments-orders has been a continued deprivation of Plaintiff's

constitutional rights and civil rights and due process rights.
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.10 Page 10 of 48

PARTIES
19. Plaintiff, Owen W. Barnaby (“Plaintiff” or “Mr. Barnaby” or “Barnaby”),
is herein a citizen of the United States, a resident of Cobb County, Georgia, and involved in
ongoing litigation in the in the civil divisions, in the Berrien County Trial Court, in the

Michigan Court of Appeals, and in the Federal Courts.

20. Defendants, the Honorable Mabel J. Mayfield C.J., the Honorable Dennis
M. Wiley, the Honorable Alfred M. Butzbaugh, the Honorable John E. Dewane, the
Honorable John M. Donahue Berrien County Circuit Court Judges and Defendant Berrien

County Court, for the State of Michigan;

Dl. Defendants from the MCOA, the Honorable James Robert Redford, the
Honorable Mark T. Boonstra, The Honorable David H. Sawyer, the Honorable Joel P.
Hoekstra, the Honorable Jane M. Beckering, the Honorable Williams B. Murrphy C.J.
Michigan Court of Appeals Judges and Defendant Michigan Court of Appeals, for the State of

Michigan.

22. Defendants are named only in their official capacities. Defendants were
acting and continue to act under color of state law which actions also violated both state and
federal laws and or their official capacities in the deprivation of Plaintiff's constitutionally
protected rights, or had retired but had acted under color of state law and or their official
capacities in the deprivation of Plaintiff's constitutionally protected rights. All Defendants
Trial Judges and Defendant Berrien County Court, are hereinafter referred to collectively as
“Trial Judge Mayfield”, or “Trial Judge Wiley or “Trial Judge Butzbaugh”, or “Trial Judge

Dewane’, or “Trial Judge Donahue”, and or “Trial Judges”.

10
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.11 Page 11 of 48

23: Further, All Defendants Appellate Court Judges and Defendant Michigan
Court of Appeals, are hereinafter referred to collectively as “Appellate Judge Redford”, or
“Appellate Judge Boonstra”, or “Appellate Judge Sawyer”, or “Appellate Judge Hoekstra”, or

“Appellate Judge Beckering”, or “Appellate Judge Murrphy C.J.” and or “Appellate Judges”.

24. Berrien County Government and its Treasurer Bret Witskowski, currently
are not named as Defendants at this time. Plaintiff is not seeking damages nor monetary
interest. But, is seeking declaratory judgment(s) saying the Defendants violated Mr.
Barnaby’s constitutional rights and that the violation of Mr. Barnaby’s constitutional rights

“void Judgments-Orders”.

11
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.12 Page 12 of 48

STATEMENTS OF FACTS

Background Facts:

25, Mr. Barnaby is a husband, a father, an uncle, a brother, a son, a leader of his
wider family and a small real-estate Investor, which investments proceeds was his and his
immediate family’s only livelihood. The litigation in the State Court issue began on March 01,
2010 and the litigation in the Federal District Court began December 12, 2014. The last state

court’s ruling was on February 27, 2020 and the last federal court’s ruling on January 08, 2020.

The Honorable Judge Butzbaugh, see (Exhibits B, C, D, E)

26. On March 01, 2010, August 18, 2010 and July 06, 2012, on (Docket No. 2009-
000200-CZB), Trial Judge Butzbaugh violated Plaintiff's constitutional rights pursuant to 42
U.S.C. §1983, Fourteenth Amendment and the Civil Right Act of 1866. Trial Judge Butzbaugh
aided and abetted Non-Lawyer Treasurer Witkowski to do Unauthorized Practice of Law {UPL}
to procure "Judgment" against Plaintiff on August 18, 2010 without notice to Plaintiff, which
[all courts] to date have relied on it as either a, “valid Judgment " or a "voidable Judgment". But
Judge Butzbaugh violation of Plaintiff's constitution rights pursuant to the 14 amendment cause
him, to lack jurisdictions of the subject matter and the parties then, as he committed “fraud upon
the court”, when he granted Non-Lawyer Witkowski privileges to do [UPL], to procure the
"Judgment", and lacked the inherent power to enter the August 18, 2010 “judgment” in violation
of Plaintiff's constitutional rights, which “void the judgment”, see MCL 600.916; MCL 450.681,
(MCR 2.003 (B) (C).

27. Trial Judge Butzbaugh actions not just violated: MCL 211.78a-1; MCL 600.916;

MCL 450.681, (MCR 2.003 (B) (C) and (Michigan Code of Judicial Conduct, Canons 1-8). It

12
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.13 Page 13 of 48

also violated Barnaby’s constitutional rights and civil rights and due process rights pursuant to
42 U.S.C. §1983; Fourteenth Amendment, Civil Right Act of 1866 and Rowland v. Calif. Men’s
Colony, 506 U.S. 194, 201-203(1993).

28. Again, the Michigan foreclosure law General Property Tax Act, P.A. 206 of
1893, amended (MCL 211.1 et seq.) (“GPTA”) mandates that, the circuit court’s hearing in the
tax year of 2010 scheduled to be held, on March 01, 2010, before the circuit court by a licensed
attorney (MCL 600.916 and MCL 450.681), followed by a final redemption period ending on
March 31st of that year, It was later amended to “a circuit court hearing in February, MCL
211.78a-1.

29. Further, Core issue, Non-Lawyer Witskowski confessed to Trial Judge
Butzbaugh aiding and abetting him in doing unauthorized practice of law. Then, Trial Judge
Butzbaugh granted Appellee-Non-Lawyer Witskowski Judgment came from the same UPL, see
Exhibits B, C and E.

16 Q. So explain to me what law would permit you to conduct

17 a foreclosure proceeding when you're not an attorney?
25 A. And the judge gave me the privilege of the opportunity
1 to represent the county.

2 Q. Asan attorney?
3 A. I answered your question.
4 Q. Okay.

30. Additionally, Trial Judge Butzbaugh’s July 06, 2012 judgment Exhibit C, reveals
his Intent and confirms his guilty knowledge that, he knew his August 18, 2010 judgment is
“void” which all other court inaccurately relied on as either a “valid judgment” or “voidable
judgment”, as he had (a) Lacked jurisdiction over the parties (b) Lacked jurisdiction over the

subject matter, (c) Lacked inherent power to enter his August 18, 2010 Judgment. (d) That, his

August 18, 2010 violated Barnaby’s constitutional rights, and is fraud/fraud-upon-the-court.

13
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.14 Page 14 of 48

ORDER CORRECTING JUDGMENT
Pursuant to MCR 2.612 (A)(1), on my own initiative I order that clerical
error in the Judgment for Foreclosure I entered on March 1, 2010, be corrected by

attaching thereto Amended schedule A referred to in subparagraph (a) of the judgment .

I further order that no later than July 13, 2012, the Berrien County Treasurer file
Amended Scheduled A with the Clerk.

/S/ Alfred M. Butzbaugh
Alfred M. Butzbaugh /Chief Judge/ July 6, 2012

31. Trial Judge Butzbaugh’s July 06, 2012 judgment demonstrates his guilty
knowledge, that, MCL 211.78a-l; MCL 600.916; MCL 450.681 mandate by logic, reasoning and
law, that, in the tax year of 2010, that the hearing by a licensed Michigan attorney must take
place on March 01, 2010, in order for the August 18, 2010 judgment to be a valid judgment.

32. Trial Judge Butzbaugh’s July 06, 2012 judgment is material evidence of Judge
Butzbaugh’s intent and confirmed his guilty knowledge that, he knew his August 18, 2010
judgment is void, as he suppressed evidence and falsified the court record that the August 18,
2010, judgment was entered on March 1, 2010, which defrauded Plaintiff and favored Berrien
County Government and its Treasurer Bret Witskowski. (3) Judge Butzbaugh’s July 06, 2012
judgment omitted the Significant material evidence that he wittingly aided and abetted Non-
Lawyer Witkowski’s to do [Unauthorized Practice of Law, MCL 600.916; MCL 450.681] and
did not notice Barnaby so he could be present to defend his due process rights, yet entered on
August 18, 2010 void judgment in favor Non-Lawyer Witkowsk, in violation of, (MCR 2.003
(B) (C) and (Michigan Code of Judicial Conduct, Canons 1-8), and in violation of Barnaby’s
constitutional rights pursuant to 42 U.S.C. §1983; Fourteenth Amendment, Civil Right Act of

1866

14
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.15 Page 15 of 48

33. | The Michigan Code of Judicial Conduct Canons 1-8 and (MCR 2.003 (B); (C) are
clear that, “A Judge Should Perform the Duties of Office Impartially and Diligently” and that,
“A judge should raise the issue of disqualification whenever the judge has cause to believe that
grounds for disqualification may exist under MCR 2.003(C).” Non-Lawyer Witkowski’s
confession that, Trial Judge Butzbaugh, “And the judge gave me the privilege of the opportunity
to represent the county.”, in demonstration that, Trial Judge Butzbaugh did not Perform the
Duties of Office Impartially and Diligently and was disqualified per MCR 2.003(B); (C) to enter
the August 18, 2010 judgment; as Judge Butzbaugh, and: (1). lacked jurisdiction over the parties
(2) lacked jurisdiction over the subject matter, (3) lacked inherent power to enter particular order
or judgment, (4), the Judgments were relied-on and procured by fraud/fraud-upon-the-court. The
same violated Barnaby’s constitutional rights and civil rights and due process rights pursuant to

42 U.S.C. §1983; Fourteen Amendment Section I; Civil Right Act of 1866

34. Pursuant to Michigan laws MCL 600.916; MCL 450.681 and the 14 amendment,
Trial Judge Butzbaugh, Lacked the inherent power to grant Non-Lawyer Witkowski privilege to
do [Unauthorized Practice of Law], and to violate Plaintiff's due process of law and equal
protection of law. As such he lacked jurisdiction over the parties; lacked jurisdiction over the
subject matter, when Trial Judge Butzbaugh granted Non-Lawyer Witkowski privileges to do
[Unauthorized Practice of Law] and “void” Trial Judge Butzbaugh’s August 18, 2010 Judgment.
The ‘State Bar of Michigan’, is the only organization vested with privilege to give law license to
individuals for the purpose of practicing law.

1. Trial Judge Butzbaugh, lacked the inherent power to grant the Judgment on
August 18, 2010, as the Michigan foreclosure law MCL 211.78a-1 and the Michigan foreclosure

law General Property Tax Act, P.A. 206 of 1893, amended (MCL 211.1 et seq.) (“GPTA”)

1)
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.16 Page 16 of 48

mandates that, the circuit court’s hearing in the tax year of 2010 scheduled to be held, on March
01, 2010, before the circuit court judge by a licensed attorney (MCL 600.916 and MCL
450.681), followed by a final redemption period ending on March 31st of that year, It was later
amended to “‘a circuit court hearing in February, MCL 211.78a-l, see Exhibit A.

35. Trial Judge Butzbaugh lacked the inherent power to violate Barnaby’s Due process
of law and equal protection of law per the 14"* Amendment, when he granted Non-Lawyer
Witkowski privilege to do [Unauthorized Practice of Law] and enter the Judgment on August 18,
2010 in violation of MCL 211.78a-l, [without Notice to Barnaby], the same cause him to lack
jurisdiction over the parties and subject matter, and “void” his August 18, 2010.

1. Judge Butzbaugh Lacked the Inherent Power to enter judgment because he could not
have been neutral or impartial and when he entered his August 18, 2010 he violated Michigan
Code of Judicial Conduct Canons 1-8), MCR 2003(C); and lacked jurisdiction over the parties;

lacked jurisdiction subject matter; “void Judgments” Exhibit B, C.

36. The fundamental doctrine of law that, a party to be affected by a personal judgment
must have his day in court, and an opportunity to be heard. (Renaud v. Abbott, 116 US 277, 29 L
Ed 629, 6 S Ct 1194). Trial Judge Butzbaugh , Treasurer Witkowski and Attorney Elliot did not
just contravene Michigan’s Laws MCL 211.78a-1; MCL 600.916; MCL 450.681; and Penal
Code 750.217(c), and failed notice Barnaby of their March 01, 2010 hearing and to serve
Barnaby a copy of the August 18, 2010 [void] judgment, see MCR 2.100 and Fed R. Civ. P.4.
Instead Trial Judge Butzbaugh created and filed on July 06, 2012 distorted [order] both to
mislead and make sure Barnaby would never find out that, he aided and abetted Non-Lawyer
Witkowski, to do [unauthorized practice of Law and impersonate Attorney Elliott] and stole

Barnaby’s parcels, violating Barnaby’s, “Due process of Law” and “Equal Protection of the

16
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.17 Page 17 of 48

Laws. Barnaby discovered in September 2012, Foreclosure Judgment was entered August 18,
2010. Judge Butzbaugh, Attorney Elliott and Non-Lawyer Witkowski’s conspiracy and
concealment on March 01, 2010 that Non-Lawyer Witkowski did [unauthorized practice of Law
and impersonated Attorney Elliott to procure August 18, 2010 Judgment, which defrauded and
deprived Barnaby of opportunity to be heard, [void] the Judgment and violated Plaintiffs
constitutional rights, pursuant to the Fourteenth Amendment.

37. As the judgment was entered August 18, 2010, and not on or before March 01,
2010, and the stolen parcel was sold July 20, 2010 made the following statement inaccurate:
(1). “If all forfeiture delinquent taxes, interest and fees penalties and fees foreclosed against the
parcel is not paid to the County Treasurer within 21, days after the entry of this judgment if
contested and, March 31, 2010 for all others”. (2), Trial Judge Butzbaugh, omitted that, on
March 01, 2010 Non-Lawyer Witkowski did [unauthorized practice of Law and impersonation]
in the Berrien County Government Tax Foreclosure Hearing, made [void] August 18, 2010
Judgment. (3). Trial Judge Butzbaugh omitted that, Berrien County Attorney had abandoned his
fiduciary duty to be present, “At a section of the said Court held in the City of St. Joseph State of
Michigan on the 01 day of March, 2010. Present Honorable Alfred M. Butzbaugh, Trial Court
Judge”, made [void] the August 18, 2010 Judgment. No notice given to Barnaby, he was
defrauded and deprived of an opportunity to be heard, which prevented the State Court’s
proceedings from being, res judicata “decided on the merits” and collateral estoppel, “full and
Fair Opportunity to Litigate” As such, Barnaby was robbed of his properties in violation of his
constitutional rights, “Due process of Law” and “Equal Protection of the Laws. See, 14th
Amendment, which make the August 18, 2010 Judgment [void]. See Exhibit B).

"A void judgment does not create any binding obligation. Kalb v. Feuerstein (1940) 308
US 433, 60 S Ct 343, 84 L ed 370; Ex parte Rowland (1882) 104 U.S. 604, 26 L.Ed.

LF
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.18 Page 18 of 48

A judgment rendered in violation of due process is void in the rendering State

and is not entitled to full faith and credit elsewhere. Pennoyer v. Neff, 95 U.S.

714, 732-733 (1878).” [World-Wide Volkwagen Corp. v. Woodson, 444 U.S.

286 (1980)] (Exhibits A-M)

Every person is entitled to an opportunity to be heard in a court of law upon

every question involving his rights or interests, before he is affected by any

judicial decision on the question. Earle v McVeigh, 91 US 503, 23 L Ed 398.

38. Trial Judge Butzbaugh was [disqualified] from judging same case by both the State
and Federal laws as his above actions and in actions; per 28 U.S.C. § 455(a), (b); MCR 2.003 (C)
and Michigan Code of Judicial Conduct Canon 2.

MCR 2.003 (C) Grounds. (1) Disqualification of a judge is warranted for reasons that

include, but are not limited to, the following: (a) The judge is biased or prejudiced for or

against a party or attorney. (b) The judge, based on objective and reasonable perceptions,
has either (i) a serious risk of actual bias impacting the due process rights of a party as

enunciated in Caperton v Massey, US ; 129 S Ct 2252; 173 L Ed 2d 1208

(2009), or (ii) has failed to adhere to the appearance of impropriety standard set forth in

-Canon 2 of the Michigan Code of Judicial Conduct.

When Trial Judge Butzbaugh shirked to “Perform the Duties of Office Impartially and
Diligently A. Adjudicative Responsibilities: (1) A judge should be faithful to the law and
maintain professional competence in it”, per Michigan Code of Judicial conduct Canon 1, 2, 3.
And (MCR 2.003 (C). But, instead he [aided and abetted] Non-Lawyer Witskowski to do
[unauthorized practice of law] and defrauded and deprived Barnaby of his properties without
“Due process of Law” and “Equal Protection under the Laws. See, 14th Amendment disqualified
Trial Judge Butzbaugh and caused him to : (1). lack jurisdiction over the parties (2) lack

jurisdiction over the subject matter, (3) lack inherent power to enter judgments, which void his

August 18, 2010 Judgment, per Michigan Code of Judicial conduct Canon 1, 2, 3-8; (MCR

18
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.19 Page 19 of 48

2.003 (B); (C); 28 U.S.C. § 455(a), (b). United States Supreme Court observed that, "A fair trial
in a fair tribunal is a basic requirement of due process. !

The U.S. Supreme Court in 1994 held that, "disqualification is required if an objective

observer would entertain reasonable questions about the judge's impartiality. If a judge's

attitude or state of mind leads a detached observer to conclude that a fair and impartial

hearing is unlikely, the judge must be disqualified." [Emphasis added]. Liteky v. U.S.,

114 S.Ct. 1147, 1162 (1994); United States v. Sciuto, 521 F.2d 842, 845 (7th Cir. 1996)

Further, the judge has a legal duty to disqualify himself even if there is no motion asking

for his disqualification. The Seventh Circuit Court of Appeals further stated that "We

think that this language [455(a)] imposes a duty on the judge to act sua sponte, even if no

motion or affidavit is filed." Balistrieri, at 1202.

39. Trial Judge Butzbaugh tainted the judicial machinery of the court, when he aided
and abetted Non-Lawyer Witkowski to do [Unauthorized practice of Law] to procure the August
18, 2010 void judgment, which resulted in ‘Fraud upon the Court. Attorney Elliott, created
August 18, 2010 document, Non-Lawyer Witkowski did [unauthorized practice of Law and
impersonated Attorney Elliot in court, before Trial Judge Butzbaugh March 01, 2010 and Trial
Judge Butzbaugh signed and entered the judgment August 18, 2010, they all aided, abetted,
concealed it and defrauded Barnaby; Contravened Michigan Laws: MCR 2.003(B) (C); MCL
211.78a-l; MCL 600.916; MCL 450.681; and Penal Code 750.217(c) and the Fourteenth
Amendment.

40. Yet, Trial Judge Butzbaugh refused to recuse himself, instead he filed distorted July
06, 2012 Judgment to cover up his ‘Fraud upon the Court’ which void the August 18, 2010
Judgment, (Exhibit C): Trial Judge Butzbaugh’s July 06, 2012 judgment confirmed his guilty

knowledge that the August 18, 2010 judgment, is “void”, as MCL 211.78a-l, mandate that the

 

1 Caperton v. A.T. Massey Coal Co., 129 S. Ct. 2252, 2259 (2009) (quoting Jn re Murchison, 349 U.S.
133, 136 (1955)); see also infra notes 193-232 and accompanying text for further discussion of Caperton.

19
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.20 Page 20 of 48

hearing on before March 01, 2010. (2) Trial Judge Butzbaugh’s July 06, 2012 judgment is
material evidence that Trial Judge Butzbaugh suppressed and or covered up the “Void” August
18, 2010, judgment. (3) Trial Judge Butzbaugh’s July 06, 2012 judgment also demonstrates his
guilty knowledge that he wittingly aided and abetted Non-Lawyer Witkowski’s to do
[Unauthorized Practice of Law] to procure the August 18, 2010 Void” judgment, without notice
to Plaintiff in violation of his constitutional rights.
“Fraud upon the court” makes void the orders and judgments of that court. The U.S.
Supreme Court has consistently held that a void order is void at all times, does not have
to be reversed or vacated by a judge, cannot be made valid by any judge, nor does it gain
validity by the passage of time. The order is void ab initio. Vallely v. Northern Fire &
Marine Ins. Co., 254 U.S. 348, 41 S.Ct. 116 (1920). “Fraud destroys the validity of
everything into which it enters,” Nudd v. Burrows (1875), 91 US 426,23 Led 286,290;
particularly when “a judge himself is a party to the fraud,” Cone v. Harris (Okl. 1924),
230 P. 721, 723. Windsor v. McVeigh (1876), 93 US 276, 23 Led 914, 918.
The Honorable Judge Dewane, Exhibits F, G, H

41. Trial Judge Dewane took over the same case, (Docket No. 2009-000200-CZ) from
Trial Judge Butzbaugh and made unconstitutional ruling against Barnaby on July 13, 23 2012, as
well, Exhibit F. Trial Judge Dewane made judgments which in violation of Plaintiff
constitutional rights pursuant to 42 U.S.C. §1983, Fourteenth Amendment and Civil Right Act of
1866. In the same unconstitutional ruling against Barnaby, Trial Judge Dewane also Suppressed
material evidence that, Trial Judge Butzbaugh aided and abetted Non-Lawyer Witkowski in
doing [unauthorized practice of Law] to procure the August 18, 2010 judgment. Trial Judge
Dewane and Non-Lawyer Witkowski wittingly suppressed material evidence, in the case
(Barnaby V. Blackwell). (Exhibits G, H). (Barnaby V. Blackwell) a Landlord tenant case, where

Trial Judge Dewane was the trier of facts. Witkowski sent email/letter to the state court that he

entered into verbal contract with Barnaby to redeem the 931 parcel. Trial Judge Dewane in the

20
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.21 Page 21 of 48

(Barnaby V. Blackwell) case, acknowledged receiving and reading same email/letter ruled in
Barnaby’s favor. However, in the case (Non-Lawyer Witkowski V Barnaby) Judge Dewane and
Witkowski wittingly suppressed the same material evidence to the case, and found Barnaby did
not prove his breach of contract claim, (Exhibit F, H, G).

42. Against, Trial Judge Dewane violated Plaintiff's constitutional rights finding that
because Barnaby was at ‘Berrien County Government’s and its Treasurer Bret Witskowski’s
annual public auction which he was accustom to attend, he had notice. But, Trial Judge Dewane
again suppressed the evidence that it was the Court that first told Plaintiff years later that, Trial
Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do UPL, without notice
to Plaintiff, which prove Plaintiff could not have been notice by, Trial Judge Butzbaugh and
Non-Lawyer Treasurer Witkowski of their UPL on March 1, 2010 to procured the August 18,
2018 Judgment against Plaintiff, see Exhibits F, G, H and K. As such, Trial Judge Dewane’s
actions, was and is an unconstitutional deprivation of Barnaby’s 14° Amendment. Trial Judge
Dewane had knowledge of material evidence of the case, yet suppressed material evidence to the
case [wittingly] relied on August 18, 2010 Void Judgment and valid and violated Plaintiff s
constitutional rights caused Trial Judge Dewane’s Judgments to be void, inclusive of July 13, 23,
2012 Judgments. (Vallely v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S.Ct. 116
(1920); Cone v. Harris (Okl. 1924), 230 P. 721, 723.

Trial Judge Dewane was not neutral, violated Plaintiffs Rights pursuant to the
Fourteenth Amendment, as such he lacked jurisdiction over the parties, lacked jurisdiction over
the subject matter, lacked the inherent power to entered his July 13, 23... 2012 Judgments, as he
wittingly suppressed the material evidence of Oral Contracts between the parties and his

knowledge of Trial Judge Butzbaugh’s violated Barnaby’s constitutional rights “void his

21
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.22 Page 22 of 48

Judgments, which is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the
United States Constitution not to be deprived of Life, Liberty, or Property without due process of
law and to enjoy the equal protection of the laws of the State of Michigan, Exhibits F, G, H.

1. Trial Judge Dewane lacked the inherent power to enter judgment because he
could not have been neutral or impartial and when he entered his July 13, 23...2012 Judgments
they violated Michigan Code of Judicial Conduct Canons 1-8), MCR 2003(C); judgments in
favor of hostile, Berrien County Government and its Treasurer Bret Witskowski, knowingly that,
Trial Judge Butzbaugh lacked the inherent power to enter the August 18,2010 judgment in
violations of Plaintiff's Due process of law and equal protection of law per the 14 Amendment,
when he granted Non-Lawyer Witkowski privilege to do [Unauthorized Practice of Law] MCL
600.916; MCL 450.681 and to enter the Judgment on August 18, 2010 in violation of MCL
211.78a-l, [without Notice to Plaintiff], Exhibits G, H.

Bs Judge Dewane lacked the inherent power to enter judgment because he could not have
been neutral or impartial due to his prior knowledge; when he entered his July 13, 23...2012
Judgments in violations of Michigan Code of Judicial Conduct Canons 1-8), MCR 2003(C), as
he wittingly suppressed the material evidence of the Oral Contracts between the parties in the
case (Barnaby V. Blackwell), see Michigan Code of Judicial Conduct Canons 1-8). Judge
Dewane was the trier of facts, when hostile Berrien County Government and its Treasurer Bret
Witskowski sent email/letter to the state court that he entered into verbal contract with Barnaby
to redeem the 931 parcel. Judge Dewane then wittingly suppressed the material evidence of the
Oral Contracts between the parties granted on July 13, 23...2012 Judgments to Non-Lawyer
Witkowski. Judge Dewane’s, Knowledge of Non-Lawyer Witkowski’s; [Unauthorized Practice

of Law], and the Oral Agreements existence between the parties cause Trial Judge Dewane to

22
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.23 Page 23 of 48

lack jurisdiction over the parties; lack jurisdiction over the subject matter, and “Void” the July
13, 23...2012 Judgments, see MCR 2003(C).

Trial Judge Dewane confirmed he saw the email of significant material evidence that
Non-Laywer Witkowski sent to the Court testified that he entered into “Oral Agreement with
Plaintiff. Please see below. Exhibits F, G, H

19 THE COURT: [had an opportunity to review that case,

20 for some reason I can’t remember why, and I did see the email

21 THE PLAINTIFF: Okay. Thank you, your Honor.

43. Trial Judge Dewane was by law [disqualified] as he (1). Lacked jurisdiction over
the parties (2) lacked jurisdiction over the subject matter, (3) lacked inherent power to enter
particular order and judgment, because of his prior knowledge he had in the, (Barnaby V.
Blackwell Case). (Exhibit H) that the Oral contracts existed between the parties, he colluded with
Non-Lawyer Witkowski and suppressed it and then concluded that, Barnaby failed to prove that
the same Oral contract existed, which he was and is fully cognizant of. As such, Trial Judge
Dewane shirked to “Perform the Duties of Office Impartially and Diligently A. Adjudicative
Responsibilities: (1) A judge should be faithful to the law and maintain professional competence
in it.” Trial Judge Dewane lacked Jurisdiction to enter the judgement as he was disqualified, per
Michigan Code of Judicial conduct Canon 1, 2, 3-8. And (MCR 2.003 (C). Further, Trial Judge
Dewane suppressed material evidence that, Non-Lawyer Witkowski’s was aided and abetted by
Trial Judge Butzbaugh did [unauthorized practice of Law] to procure the August 1 8, 2010
judgment and had prior knowledge of the oral contract between the parties caused him to (1).
Lack jurisdiction over the parties (2) lack jurisdiction over the subject matter, (3) lack inherent
power to enter particular order and judgment lack jurisdiction over the parties and lack

jurisdiction over the subject matter. The same void his orders and Judgments, and violated

23
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.24 Page 24 of 48

Michigan law and Barnaby’s civil rights Pursuant to 28 U.S.C. § 455(a), (b); MCR 2.003 (C)
Michigan Code of Judicial Conduct Canons 1-8. Trial Judge Dewane’s refusal to disqualify
(recuse) himself, also [void] all his judgments. Caperton v. A.T. Massey Coal Co., 129 S. Ct.
2252, 2259 (2009).

MCR 2.003 (C) Grounds. (1) Disqualification of a judge is warranted for reasons that

include, but are not limited to, the following: (a) The judge is biased or prejudiced for or

against a party or attorney. (b) The judge, based on objective and reasonable perceptions,
has either (i) a serious risk of actual bias impacting the due process rights of a party as

enunciated in Caperton v Massey, US; 129 S Ct 2252; 173 L Ed 2d 1208 (2009), or (ii)

has failed to adhere to the appearance of impropriety standard set forth in Canon 2 of the

Michigan Code of Judicial Conduct.

44. Trial Judge Dewane, tainted the judicial machinery of the court, when is
suppressed and cover-up that Trial Judge Butzbaugh aided and abetted Non-Lawyer Witkowski
to do [Unauthorized practice of Law] to procure judgment and relied on the August 18, 2010
void judgment, which resulted in ‘Fraud upon the Court, (Exhibit G, H). Trial Judge Dewane
had knowledge that, on March 01, 2010 the Berrien County Trial Court’s, Trial Judge Butzbaugh
in violation of (MCR 2.003 (B); (C) and Canons 1-8), wittingly [aided and abetted] Treasurer
Bret Witkowski who was never and is not an Attorney, to practice Law and represent a case in
his presence in the Berrien County Court and Witkowski wittingly did [unauthorized practice of
law], and committed contempt both upon the Berrien County Trial Court and the Michigan
Supreme Court, violated MCL 600.916; MCL 450.681; Penal Code Act 328 of 1931 Section
750.217(c) and the, General Property Tax Act, P.A. 206 of 1893, as amended (MCL 211.1 et
seq.), Rowland v. Calif. Men’s Colony, 506 U.S. 194, 201-203 (1993); and violated Barnaby’s
constitutional rights pursuant to the Fourteenth Amendment.

45. Trial Judge Dewane and ‘Berrien County Government and its Treasurer Bret

Witskowski suppressed the “Oral Contracts” between the parties, and then, corruptly ruled that

24
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.25 Page 25 of 48

Plaintiff did not prove Oral Contracts existed between the parties and made Trial Judge
Butzbaugh’s August 18, 2010 Void Judgment procured by UPL and in violation of MCL
211.78a-l; MCL 600.916; MCL 450.681, (MCR 2.003 (B) (C) and (Michigan Code of Judicial
Conduct, Canons 1-8), and Appellant’s due process and equal protection of law under the fourth
amendment and civil right act of 1866, see Exhibits G, H.

46. Trial Judge Dewane wittingly suppression and cover-up evidence of the Oral
Contract between the parties, and Trial Judge Butzbaugh’s violations of Barnaby’s constitutional
rights, tainted the court’s judicial machinery and cause “fraud upon the court”, and further

violated Plaintiff's constitutional rights.

The Honorable Judge Donahue

47. Trial Judge Donahue was informed of Trial Judge Butzbaugh and Trial Judge
Dewne violations of Barnaby’s constitutional rights pursuant to (Docket No. 2009-000200-CZ).
Yet, Trial Judge Donahue continues the bias precedence of his Trial Judges colleagues not to be
neutral and too violated Barnaby’s constitutional rights. Trial Judge Donahue was fully inform in
truth and in fact, that ‘Berrien County Government and its Treasurer Bret Witskowski’ owed
Plaintiff $36,550.00 time three for theft a total of ($109, 650,00) as they stole Plaintiff parcel
which proceedings Plaintiff intended to use to pay his other properties taxes, or Trial Judge
Donahue could made order just to apply it to Plaintiff's other properties taxes . Treasurer
Witkowski later threatened Plaintiff if he sought relief for the $36,550.00-($109, 650, 00), he
warrants; Plaintiff would see to it that Plaintiff lose all his other parcels. Surely, as he threatened
Witkowski later razed with tractor and sold the other parcels and stated at his Deposition hearing

that, Plaintiff “got what he is [due]”. Furthermore, February of 2013, Trial Judge Donahue made

25
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.26 Page 26 of 48

judgment in favor of Berrien County Government and its Treasurer Bret Witskowski’ and
against Plaintiff, which further violated Plaintiff's constitutional rights pursuant to 42 U.SA.
§1983; Fourteen Amendment; Civil Right Act of 1866.

48. Trial Judge Donahue action when further than his unconstitutional judgment
against Mr. Barnaby, but also humiliated him. Barnaby shared with, ‘Michigan Court Of
Appeals’, that the consistent unconscionable rulings of the Berrien County Trial Court against
Barnaby and his family have caused them and their small children to be indigent and also fearful
of what next is to come their way! Barnaby and his family have lost all there investment
properties, their home, their pots, pans, children clothes, toys, as a direct result and cause in fact
of the unconstitutional unjust rulings and deprivation of their due process rights by Trial Judges’
unconstitutional Judgments and Orders against Plaintiff from 2010- 2020.7

1) Trial Judge John M. Donahue Called Barnaby wife a squatter!?

2) Trial Judge John M. Donahue calling the Appellant personal belongings crap*

3) Trial Judge John M. Donahue, stated on the record that he does not care°

4) Trial Judge John M. Donahue, minimizing the Appellants and their children personal

items, per their affidavits!®

5) Trial Judge John M. Donahue called the unconscionable writ signed on Valentine Day;

a happy Valentine Day gift. Summary Disposition hearing on October 15 2013 p. 28,

Line 13

 

? Appellants Affidavits

3 summary Disposition hearing on October 15 2013 p. 24 and 25
4 Bench Trial Transcript p.70 Line 2,3

5 Motion on April 15, 2013, p. 5

© Bench Trial Transcript p.70 Line 2,3

26
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.27 Page 27 of 48

The Honorable Judge Wiley,

49. Trial Judge Wiley took over the same case (Docket No. 2009-000200-CZ) from
Trial Judge Dewane and made unconstitutional Orders and Opinions against Barnaby on
December 31, 2019, and October 28, 2019, and violated Barnaby’s constitutional rights pursuant
to 42 U.S.C. §1983; Fourteen Amendment; Civil Right Act of 1866.

50. Trial Judge Wiley’s Orders and Opinions demonstrates, he knew that on March
01, 2010 the Trial Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do
Unauthorized Practice of Law {UPL} to procure "Judgment" on August 18, 2010 without notice
to Plaintiff, and that Judge Butzbaugh violation of Plaintiff's constitution rights per the 14%
amendment. Yet, Trial Judge Wiley was unwilling to correct the wrong the constitutional
violations of Plaintiff's civil rights, is an unconstitutional deprivation of Barnaby’s Fourteenth
Amendment to the United States Constitution not to be deprived of Life, Liberty, or Property
without due process of law and to enjoy the equal protection of the laws of the State of
Michigan, see Exhibit L.

51.  Inaddition, Trial Judge Wiley’s Orders and Opinions demonstrates, he knew that
on July 13, 23 2010 Trial Judge Dewane violated Plaintiff's due process and equal protection of
law under the fourth amendment and civil rights acts. As Trial Judge Dewane and ‘Berrien
County Government and its Treasurer Bret Witskowski suppressed the “Oral Contracts” between
the parties, and then, corruptly ruled that Plaintiff did not prove Oral Contracts existed between
the parties and made Judge Butzbaugh’s August 18, 2010 Void Judgment procured by UPL and
in violation of MCL 211.78a-l; MCL 600.916; MCL 450.681, (MCR 2.003 (B) (C) and
(Michigan Code of Judicial Conduct, Canons 1-8), and Plaintiff's due process and equal

protection of law under the fourth amendment and civil rights. Yet, again, Trial Judge Wiley

27
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.28 Page 28 of 48

was unwilling to correct the wrong is an unconstitutional deprivation of Barnaby’s Fourteenth
Amendment to the United States Constitution not to be deprived of Life, Liberty, or Property
without due process of law and to enjoy the equal protection of the laws of the State of
Michigan, see Exhibit L.

52. Trial Judge Wiley, cover-up that, Trial Judge Butzbaugh and Trial Judge Dewane,
violated Plaintiff's due process and equal protection of law, pursuant to the fourth amendment
and civil rights acts, Trial Judge Wiley called that unconstitutional judgments and actions against
Plaintiff voidable judgments instead of void Judgment. As such Trial Judge Wiley Opinions and
Orders are unconstitutional because: 1) They relied on Trial Judge Butzbaugh, Trial Judge
Dewane and Trial Judge Donahue unconstitutional judgments-orders against Plaintiff, deprived
Plaintiff of liberty and property in violation of the 14th Amendment, and his constitutional right
to due process of law. 2) Trial Judge Wiley’s Opinions and Orders themselves are also
unconstitutional because they deprived Plaintiff of liberty and property in violation of the 14th

Amendment, and his constitutional right to due process of law as well.

The Honorable Mayfield C.J.

53. The Trial judge Mayfield is the current Chief Judge of Berrien County Trial
Court. As such Trial Judge Mayfield is the highest ranking judicial officer of the Berrien County
Trial Court, with supervisory authority. The Honorable Chief Judge Mayfield, is violating Mr.
Barnaby’s constitutional rights by shirking the Court’s supervisory authority to corrected
unconstitutional Judgments and Orders on the, ‘Berrien County Trial Court’, record against

Plaintiff, which is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the

28
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.29 Page 29 of 48

United States Constitution not to be deprived of Life, Liberty, or Property without due process of
law and to enjoy the equal protection of the laws of the State of Michigan. , Exhibits B, C, F, L.
54. Additionally, these unconstitutional void Judgments-Orders are the proximate
cause of, our son Matthew’s untimely death, Harm/Damages—Mr. Barnaby to lose all his
properties, hardship of pain and suffering untimely death’ of our son Matthew. As such, Plaintiff

is entitled to a declaratory judgment as Trial Judges violated Mr. Barnaby’s constitutional rights.

MCOA, the Honorable Judge Sawyer Case No. 311727 (Exhibit I)

55. August of 2012, Plaintiff filed Appeal by right, in the ‘Michigan Appellate
Court’, within 21 day time line, per his due process rights pursuant to 14th amendment, it was
dismissed for lack of jurisdiction. The Honorable Judge Sawyer was the first MCOA Appellate

Judge to have discovered that, the “Trial Judges”, violated Mr. Barnaby’s constitutional rights.

 

7 Special note to the Court: Son Matthew’s death and minor child losing confidence in the judicial system.

My wife and | have made a decision years ago to invest all that we have in Berrien County real-estate. Our
investment was not just for our livelihood, but to care for our aging parents and the future of our children’s
education. Example, our son Matthew who during his time in high school would work with us to rehab the
properties which are now stolen from us by the Appellees’ fraud upon the court, misrepresentations-
concealments- perjures 18 U.S.C. §1621, and void judgments and orders. Matthew was Appellees latest victim, he
was on his way to school and was killed in a motorcycle accident on August 30, 2018. Your Honor, our son wanted
to become a ‘Neurosurgeon’, and was killed on his was to school riding his motorcycle. Matthew, then purchased a
motorbike after his old car stop working and all my unfulfilled promises to him that as soon as we received from
the court the money for properties which were stolen from us; we would purchase him a reliable car.

One day, our minor Daughter asked me a question, dad, who are those judges that continues to rule
against us. On another day | overheard our daughter playing with her friend, and her friends asked her to play the
role of a Judge, which she refused to play. After she finished playing with her friends we asked her, why did you
refuse to play the role of the judge? Her response was ‘sobering,’ “| do not want to play the role of any judge
because they take away our properties and make our lives difficult.” This was before the death of her brother.
Your Honor, one reasons | keep coming back to the Courts for justice; is not just my financial obligations to my
family, but also an example to my Daughter that there are still fair judges in our judicial system, but as this Your
Honorable Court knows, it takes a village to raise a child.

29
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.30 Page 30 of 48

But Appellate Judge Sawyer was unwilling and failed to correct “Trial Judges”, violations of
Plaintiff's constitutional rights, see Exhibit I.

56. Appellate Judge Sawyer abandonment of his required duty to correct the Trial
Judges’ violations of Plaintiff's constitutional rights pursuant to the Fourteenth Amendment and
denied Plaintiff's, ‘Appeal by Rights’, which is the linchpin for Plaintiffs, future “Applications
For Leave to Appeals’ denials. “As the decision utterly ignoring constitutional requirements of
due process of law is reminiscent of a perspective where facts do not matter but alternative facts
do, where the constitution does not matter and where the rule of law is set aside and replaced by
the rule of subjective, fact-free decision-making.” The facts dictates that the core of Appellate
Judge Sawyer decision predicated on “Trial Judges”, Judgments, which violated Mr. Barnaby’s
constitutional rights. Entitled, Plaintiff to declaratory judgment, as Appellate Judge Sawyer’s
Order violated Barnaby’s constitutional due process rights pursuant to 14th amendment. As such
the Appellate Judges’, unwillingness and failure to correct Trial Judges violations of Mr.
Barnaby’s constitutional rights, is an unconstitutional deprivation of Barnaby’s Fourteenth
Amendment to the United States Constitution not to be deprived of Life, Liberty, or Property
without due process of law and to enjoy the equal protection of the laws of the State of

Michigan.

MCOA, Hon. Judge Murrphy C.J.; Hon. Judge Hoekstra; Hon. Judge Beckering Case No.
314716-7 (Exhibit J)

57; Simply put, the MCOA, Appellate Judges’ Orders (Exhibit J), which predicated
on the Trail Judges’ Appellate Judge Sawyer’s Judgements (Exhibits B, C, F 1), which violated
Plaintiff's constitutional rights, denied the ‘Application For Leave to Appeal’. Plaintiff, had to

appeal by, ‘Delayed Application For Leave to Appeal’, as his constitutional rights and civil

30
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.31 Page 31 of 48

rights and due process rights pursuant to 42 U.S.C. §1983; Fourteen Amendment, Civil Right
Act of 1866 was violated by the Trail Judges’ Judgements (Exhibits B, C, F). As such the
Appellate Judges’, unwillingness and failure to correct the Trial Judges’ and Appellate Judge
Sawyer’s violations of Mr. Barnaby’s constitutional rights denied Plaintiff, a timely filed Appeal
by Right and ‘Delayed Application For Leave to Appeal’, claiming lack of merit; is an
unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to

enjoy the equal protection of the laws of the State of Michigan.

The Federal Courts (Exhibit K).

58. While Plaintiff was harm by ‘Berrien County Government and its Treasurer Bret
Witskowski, Trial Judges and Appellate Judges, unconstitutional Judgments-Orders against
Plaintiff. The Federal Sixth Circuit Appellate Court was able to partially held ‘Berrien County
Government and its Treasurer Bret Witskowski’, accountable by denied them privilege to further
harm Plaintiff by wrongfully applying “Rooker-Feldman Doctrine”, see (Exhibit K).

59. But, hostile ‘Berrien County Government and its Treasurer Bret Witskowskt’,
were barred from full accountabilities as their harm to Plaintiff interwoven into Trial Judges”’
and the Appellate Judges’ volitions of Plaintiffs constitutional rights, see Exhibit K. likewise,
Plaintiff is entitled to declaratory judgment(s) to stop Defendants Trial Judges, Defendant
Berrien County Trial Court, Appellate Judges and Defendant Michigan Court Of Appeals, from
further harming Mr. Barnaby by violating Plaintiff's constitutional rights and civil rights
pursuant to 42 U.S.C. §1983, the 14th amendment. As Defendants are unwilling to correct their

wrong which had violated and is continuing to violate Mr. Barnaby’s constitutional rights, which

31
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.32 Page 32 of 48

is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to
enjoy the equal protection of the laws of the State of Michigan.

60. As such, judicial notice of the federal Court and the Michigan Courts decision in
the form of either judicial comity or full faith and credit, as matter of logic, reasoning and law
cannot be lawfully claim by Defendants in this present civil right case, because State Courts’
judgments and orders violated Plaintiff's constitutional rights and civil rights pursuant to 42
U.S.C. §1983 and the 14th amendment. Plaintiff is entitled to declaratory judgment, as both
Trial Judges and Appellate Judges judgments-orders violated Barnaby’s constitutional rights and
civil rights pursuant to 42 U.S.C. §1983 and the Fourteen Amendment.

MCOA, Hon. Judge Boonstra; Hon. Judge Beckering; Hon. Judge Redford Case No.
351723 (Exhibit M, N)

61. Lastly, on January 17, 2020, the MCOA, Appellate Judges’ Order (Case No.
351723, Exhibit M), which is predicated on the Trail Judges’ and Appellate Judges’ Void
Judgments-Orders (Exhibits B, C, E, F, I, J, and L), which violated Plaintiff's constitutional
rights pursuant to 42 U.S.C. §1983, Fourteenth Amendment. Notwithstanding the other
Defendants violated Barnaby’s constitutional rights, Appellate Judge Beckering, Appellate Judge
Redford, and Appellate Judge Boonstra, abandoned their requires duties to correct Mr. Barnaby’s
Constitution Rights violations, by the other Defendants, by denied Plaintiff's, ‘Appeal By Right’
and or ‘Application For Leave to Appeal’, which further violated Plaintiffs constitutional rights,
and is also an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United
States Constitution not to be deprived of Life, Liberty, or Property without due process of law

and to enjoy the equal protection of the laws of the State of Michigan.

32
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.33 Page 33 of 48

Count One as to Trial Judges and Appellate Judges
(Due Process Violation of the Fourteenth Amendment to the United States Constitution set
forth herein.

62. Plaintiff hereby incorporates paragraphs | through 61 above as if fully set
forth herein. The undeniable truth is Mr. Barnaby’s constitutional rights has been violated, by
each and every Defendants, Trial Judges, Berrien County Trial Court, Appellate Judges, and
Michigan Court Of Appeals. The violations of Mr. Barnaby’s constitutional rights
Commenced on March 01, 2010 to present, Exhibits B, C, E, F, L, M. As on March 01, 2010
Trial Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do
Unauthorized Practice of Law {UPL} to procure "Void Judgment on August 18, 2010
(without notice to Barnaby) which violated Barnaby’s constitution rights per the 14th

amendment; which all other Trial Judges and Appellate Judges, Judgments and Orders

predicated on, sustained by and or their linchpin, see Exhibits B, C, D, E.

Again, that Trial Judge Dewane and ‘Berrien County Government and its
Treasurer Bret Witskowski wittingly suppressed the “‘Oral Contracts” material evidence between
the parties, and then, corruptly ruled that Plaintiff did not prove Oral Contracts existed between
the parties. Then, unconstitutional ruled against Plaintiff on false pretense as if Trial Judge
Butzbaugh’s August 18, 2010 Void Judgment procured by UPL and lack of notice to plaintiff
was and is a valid judgment. Furthermore, Trial Judge Dewane violated Plaintiffs constitutional
rights finding that because Barnaby was at ‘Berrien County Government’s and its Treasurer Bret
Witskowski’s annual public auction which he was accustom to attend, he had notice. But, Trial
Judge Dewane again suppressed the evidence that it was the Court that first told Plaintiff years
later that, Trial Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do

UPL, without notice to Plaintiff, which prove Plaintiff could not have been notice by, Trial Judge

33
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.34 Page 34 of 48

Butzbaugh and Non-Lawyer Treasurer Witkowski of their UPL on March 1, 2010 to procured
the August 18, 2018 Judgment against Plaintiff, see Exhibits F, G, H and K. Clearly, Trial Judge

Dewane’s actions, was and is an unconstitutional deprivation of Barnaby’s 14th Amendment.

Both Trial Judges’ and Appellate Judges’ Judgments-Orders are unconstitutional in
that they: (1) simply put, they violated Mr. Barnaby’s constitutional rights; (2) they fail to
provide Mr. Barnaby with procedural due process prior to taking away his liberty and
property; (3) they fail to provide Mr. Barnaby with any procedural safeguards, including but
not limited to, a means to have the trial court’s decisions reviewed in a timely manner; and (4)
fail to provide Mr. Barnaby with any post-deprivation rights of direct appeal to remove the
void judgments-orders, but constantly denied Barnaby’s his constitutional rights to have
appeal by rights and at the very lease to grant application for leave to Appeal, is an
unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to
enjoy the equal protection of the laws of the State of Michigan. As such The Defendants are
barred from claiming Full Faith and Credit to their judgments-order as they all violated Mr.

Barnaby’s due process, entitled Barnaby to declaratory Judgment.

The Defendants’ acts through Trial Judges and Appellate Judges [not] to notice
Plaintiff to be present at the March 1, 2010 hearing to defend his constitutional rights, and
Trial Judge Butzbaugh aided and abetted Non-Lawyer Treasurer Witkowski to do
Unauthorized Practice of Law {UPL} to procure "Void Judgment and wittingly concealed it
from Mr. Barnaby, (Exhibits B, C), and refusing Mr. Barnaby an appeal by his constitutional

rights, (Exhibit I), to rescind the judgment constitute violations of Mr. Barnaby’s rights

34
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.35 Page 35 of 48

pursuant to the Fourteenth Amendment to the United States Constitution not to be deprived of
Life, Liberty, or Property without due process of law and to enjoy the equal protection of the
laws of the State of Michigan.
Count Two as to Trial Judges and Appellate Judges
(Declaratory Judgment)
63. Plaintiff hereby incorporates paragraphs | through 62 above as if fully set
forth herein. The above facts demonstrate that Defendants have acted in violations of Mr.

Barnaby’s constitutional rights pursuant to the Fourteenth Amendment to the Constitution.

Mr. Barnaby is entitled to declaratory judgment holding that Defendants’ actions
(not to notice Plaintiff) to be present at the March 1, 2010 hearing and knowledge that
Barnaby was not there to defend his constitutional rights, and Trial Judge Butzbaugh aided
and abetted Non-Lawyer Treasurer Witkowski to do Unauthorized Practice of Law {UPL} to
procure "Void Judgment and wittingly concealed it from Mr. Barnaby, (Exhibits B, C), and
refusing Mr. Barnaby an appeal by his constitutional rights, (Exhibits I, J, M, N), to rescind
the judgments-orders is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment
to the United States Constitution not to be deprived of Life, Liberty, or Property without due
process of law and to enjoy the equal protection of the laws of the State of Michigan.

Count Three as to Trial Judges and Appellate Judges
(Declaratory Judgment)

64. Plaintiff hereby incorporates paragraphs | through 63 above as if fully set
forth herein. The above facts demonstrate the Defendants have acted in violation of Mr.
Barnaby’s constitutional rights when Trial Judge Butzbaugh aided and abetted Non-Lawyer

Treasurer Witkowski to do Unauthorized Practice of Law {UPL} to procure "Void Judgment

35
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.36 Page 36 of 48

without notice to Plaintiff and wittingly concealed it from Mr. Barnaby, and all other Trial
Judges and all Appellate Judges were unwilling to correct, but only to suppressed and cover-
up, Trial Judge butzbaugh’s violations of Barnaby’s constitutional rights; is an
unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to

enjoy the equal protection of the laws of the State of Michigan.

Further, Mr. Barnaby is entitled to a declaratory judgment holding that Defendants
volitions of the laws of the State of Michigan, (MCL 600.916; MCL 450.681) and United
States Supreme Court’s Rowland v. Calif. Men’s Colony, 506 U.S. 194, 201-203(1993),
precedent which prohibits Unauthorized Practice of Law {UPL}. And, as Michigan
foreclosure law General Property Tax Act, P.A. 206 of 1893, amended (MCL 211.1 et seq.)
(‘“GPTA”) mandates that, the circuit court’s hearing in the tax year of 2010 scheduled to be
held, on March 01, 2010, before the circuit court by a licensed attorney (MCL 600.916 and
MCL 450.681), followed by a final redemption period ending on March 31st of that year, It
was later amended to “a circuit court hearing in February, MCL 211.78a-1l, Exhibits A. And,
also violated Barnaby’s constitutional rights, is an unconstitutional deprivation of Barnaby’s
Fourteenth Amendment to the United States Constitution not to be deprived of Life, Liberty,
or Property without due process of law and to enjoy the equal protection of the laws of the
State of Michigan, (Exhibits A, G, H and K).

Michigan law prohibits the unauthorized practice of law by individuals. MCL
600.916. Moreover, MCL 450.681 specifically enjoins corporations from practicing
law without a license. The statutes, in pertinent part provides: Sec. 916. (1) A person
shall not practice law or engage in the law business, shall not in any manner

whatsoever lead others to believe that he or she is authorized to practice law or to
engage in the law business, and shall not in any manner whatsoever represent or

36
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.37 Page 37 of 48

designate himself or herself as an attorney and counselor, attorney at law, or lawyer,
unless the person is regularly licensed and authorized to practice law in this state. A
person who violates this section is guilty of contempt of the Supreme Court and
of the circuit court of the county in which the violation occurred...”

It has been the law for the better part of two centuries . . . that a corporation may
appear in the federal courts only through licensed counsel. Osborn v. President of
Bank of United States, 9 Wheat. 738, 829, 6 L.Ed. 204 (1824); see Turner v.
American Bar Assn., 407 F.Supp. 451, 476 (ND Tex. 1975) (citing the “long line
of cases” from 1824 to the present holding that a corporation may only be
represented by licensed counsel), affirmance order sub nom. Taylor v.
Montgomery, 539 F.2d 715 (Table) (CA7 1976), and aff'd sub nom. Pilla v.
American Bar Assn., 542 F.2d 56 (CA8 1976).... [Rowland v. Calif. Men’s
Colony, 506 U.S. 194, 201-203 (1993)]

Count Four as to Trial Judges and Appellate Judges
(Declaratory Judgment)

65. Mr. Barnaby hereby incorporates paragraphs | through 64 above as if fully
set forth herein

The above facts demonstrate Defendants have acted in violations of Mr.
Barnaby’s constitutional rights when Trial Judge Dewane corruptly colluded with ‘Berrien
County Government and its Treasurer Bret Witskowski to suppressed the “Oral Contracts”
between the parties, (Exhibit H), and then, corruptly ruled that Mr. Barnaby did not prove Oral
Contracts existed between the parties. Then made Judge Butzbaugh’s August 18, 2010 “Void-
Judgment”, a “valid Judgment”, which was procured by UPL and in violation of MCL 211.78a-1;
MCL 600.916; MCL 450.681, (MCR 2.003 (B) (C) and (Michigan Code of Judicial Conduct,
Canons 1-8), and by failure notice Plaintiff in violations of Plaintiff's due process law and equal
protection of law under the fourth amendment, Act of 1871, 42 U.S.C. § 1983 and the civil right
act of 1866, see Exhibits F,G, H. The “Trial Judges” and “Appellate Judges”, Judgments and
Orders predicated on, and continue to depend on the same, and or their linchpin. As such,

Defendants’ unwillingness to correct their violations of Barnaby’s constitutional rights, is an

ai
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.38 Page 38 of 48

unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to
enjoy the equal protection of the laws of the State of Michigan, (Exhibit K).

Count Five as to Trial Judges and Appellate Judges
(Declaratory Judgment)

66. Mr. Barnaby hereby incorporates paragraphs | through 65 above as if fully
set forth herein

The above facts demonstrate the Trial Judge Butzbaugh and Trail Judge Dewane
actions and inaction (disqualified) them from presided over the case as they were not neutral
but bias and violated Mr. Barnaby’s constitutional rights pursuant to Fourteen Amendment.
As such prohibit Defendants from claiming the Full Faith and Credit Clause found in Article

IV, § 1 of the United States Constitution.

Mr. Barnaby entitled to declaratory judgment as both Defendants Trial Judge Butzbaugh
and Trail Judge Dewane Judge actions and inactions disqualified them from presiding over the
case as they were disqualified per both state and federal laws as they were not neutral but bias
towards Plaintiff, pursuant to 28 U.S.C. § 455(a), (b); MCR 2.003 (C) and Michigan Code of
Judicial Conduct Canon 2.

MCR 2.003 (C) Grounds. (1) Disqualification of a judge is warranted for reasons that

include, but are not limited to, the following: (a) The judge is biased or prejudiced for or

against a party or attorney. (b) The judge, based on objective and reasonable perceptions,
has either (i) a serious risk of actual bias impacting the due process rights of a party as

enunciated in Caperton v Massey, US ; 129 S Ct 2252; 173 L Ed 2d 1208

(2009), or (ii) has failed to adhere to the appearance of impropriety standard set forth in

Canon 2 of the Michigan Code of Judicial Conduct. (Exs, Al; A3; A17, A18-A22)

Clearly, they were disqualified, failure to recused themselves made void Trial Judges

and Appellate judges Judgments and Orders, pursuant to 28 U.S.C. § 455(a), (b); MCR 2.003

38
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.39 Page 39 of 48

(B), (C) and Michigan Code of Judicial Conduct Canon 2 and violated Barnaby’s constitutional
rights. Trial Judge Butzbaugh and Trail Judge Dewane Judge refusal to disqualify themselves,
prevented State Court’s proceedings from being, res judicata “decided on the merits” and
collateral estoppel, “full and fair opportunity to litigate”, which defrauded and deprived Barnaby
of his properties without “Due process of Law” and “Equal Protection under the Laws. See, 14th
Amendment Section I. United States Supreme Court observed that, "A fair trial in a fair tribunal
is a basic requirement of due process.® Caperton v. A.T. Massey Coal Co., 129 S. Ct. 2252, 2259
(2009). Barnaby did not get an opportunity to be heard, the hearing, was done in secrecy among
Trial Judge Butzbaugh Berrien County Government and its Treasurer Bret Witskowski, is an
unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to
enjoy the equal protection of the laws of the State of Michigan, (Exhibit K).
The U.S. Supreme Court in 1994 held that, "disqualification is required if an objective
observer would entertain reasonable questions about the judge's impartiality. If a judge's
attitude or state of mind leads a detached observer to conclude that a fair and impartial
hearing is unlikely, the judge must be disqualified." [Emphasis added]. Liteky v. U.S.,
114 S.Ct. 1147, 1162 (1994); United States v. Sciuto, 521 F.2d 842, 845 (7th Cir. 1996)
Further, the judge has a legal duty to disqualify himself even if there is no motion asking
for his disqualification. The Seventh Circuit Court of Appeals further stated that "We
think that this language [455(a)] imposes a duty on the judge to act sua sponte, even if no
motion or affidavit is filed." Balistrieri, at 1202.
Michigan’s law states, MCR 2.003, (B)- “Who May Raise Recusal . A party may raise

the issue of a judge’s disqualification by motion or the judge may raise it”. Further, Plaintiff

learnt of [Nonlawyer] Witskowski’s unauthorized [p]ractice of law; years after it happen, more

 

® Caperton v. A.T. Massey Coal Co., 129 S. Ct. 2252, 2259 (2009) (quoting Jn re Murchison, 349 U.S.
133, 136 (1955)); see also infra notes 193-232 and accompanying text for further discussion of Caperton.

39
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.40 Page 40 of 48

recently learnt that, Judge Butzbaugh was president of State Bar of Michigan and that, Michigan
law prohibits the unauthorized practice of law by individuals. MCL 600.916. Moreover, MCL
450.681 specifically enjoins corporations from practicing law without a license. However, the
Trial Judge Butzbaugh and Trial Judge Dewane knew from the onset, wittingly committed fraud-
upon-the-courts. Witskowski testified in federal deposition that, judge Butzbaugh gave him
privilege as [Nonlawyer] for unauthorized [p]ractice of law Exhibit E). So Plaintiff could not
raise disqualification motion per MCR 2.003, (B), as such the Trial Judges should and the
Appellate Judges should not denied Plaintiff's his constitutional right to an Appeal.

Furthermore, at the July 28, 2012 evidentiary- hearing- Witkowski repeatedly lied before
Trial Judge Dewane that, judgment was entered on March 01, 2010 and omitted, he engaged in
unauthorized [p]ractice of law to procure void judgment Exhibit E. On July 06, 2012 Trial Judge
Butzbaugh made a distorted Order which omitted that, he audited and abetted [Nonlawyer]
Witkowski to do unauthorized [p]ractice of law to procure against Plaintiff August 18, 2010 void
judgment and lied that, it was entered on March 01, 2010, and omitted that Barnaby was not
given notice to his due process hearing that Trial Judge Butzgaugh was intending and aiding and
abetting [Nonlawyer] Witkowski to do [Unauthorized [P]ractice of Law] to procure judgment
against Plaintiff on March 01, 2010.

Furthermore, that Trial Judge Dewane and ‘Berrien County Government and its Treasurer
Bret Witskowski wittingly suppressed the “Oral Contracts” between the parties, and then,
corruptly ruled that Plaintiff did not prove Oral Contracts existed between the parties and on
false pretense made Judge Butzbaugh’s August 18, 2010 Void Judgment procured by UPL and

violated Plaintiffs constitutional rights. As such both Judge Dewane’s and Judge Butzbaugh’s

40
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.41 Page 41 of 48

biases, personal knowledge among other misconducts, disqualified them as tier of facts, and or to

enter the same judgments-orders pursuant to MCR 2.003(C) and the Fourteenth amendment.

(1) Disqualification of a judge is warranted for reasons that include, but are not limited
to, the following:

(a) The judge is biased or prejudiced for or against a party or attorney.

(b) The judge, based on objective and reasonable perceptions, has either (i) a serious risk
of actual bias impacting the due process rights of a party as enunciated in Caperton v
Massey, [556 US 868]; 129 S Ct 2252; 173 L Ed 2d 1208 (2009), or (ii) has failed to
adhere to the appearance of impropriety standard set forth in Canon 2 of the Michigan
Code of Judicial Conduct.

(c) The judge has personal knowledge of disputed evidentiary facts concerning the
proceeding.

(g) The judge... (iv) is to the judge's knowledge likely to be a material witness in the
proceeding.

The U.S. Supreme Court in 1994 held that, "disqualification is required if an objective
observer would entertain reasonable questions about the judge's impartiality. If a judge's
attitude or state of mind leads a detached observer to conclude that a fair and impartial
hearing is unlikely, the judge must be disqualified." [Emphasis added]. Liteky v. U.S.,
114 S.Ct. 1147, 1162 (1994); United States v. Sciuto, 521 F.2d 842, 845 (7th Cir. 1996)
Again, the, Sixth Circuit’s judgment vacating District Court’s Judgment on February 17,

2017, “Case No. 16-1207”, stated, (Exhibit K);
“The state court held a hearing on the motion, at which it recognized that the defendants
had in fact sold Barnaby’s property without first obtaining a foreclosure judgment on the
property, which contravened Michigan law. Yet, the state court ultimately denied
Barnaby’s motion.” “Id. at *3.”

It is clear, Trial Judges were disqualified to both presided over the case to entered the same
Judgment and Order against Plaintiff because they were bias violated Plaintiff's constitutional
rights, is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United
States Constitution not to be deprived of Life, Liberty, or Property without due process of law

and to enjoy the equal protection of the laws of the State of Michigan, (Exhibit K). As such

Plaintiff is entitled to declaratory judgment.

4l
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.42 Page 42 of 48

Count Sixth as to Trial Judges and Appellate Judges
(Declaratory Judgment)

67. Mr. Barnaby hereby incorporates paragraphs | through 66 above as if fully
set forth herein

The above facts demonstrate the (Defendants committed “fraud upon the Court”),
and (violation Mr. Barnaby’s constitutional rights) pursuant to the 4 2 U.S.C. $1983; Fourteen
Amendment; Civil Right Act of 1866 and of the United States Constitution, as the actions of
both Trial Judges’ and Appellate Judges’, are “fraud upon the Court”, and prohibit
Defendants from claiming the Full Faith and Credit Clause found in Article IV, § 1 of the

United States Constitution.

Mr. Barnaby is entitled to declaratory judgment holding that Defendants’ actions in
violated Barnaby’s constitutional rights and ignored the United States Supreme Court

Precedent on “Void Judgment” and “Void Order”, is as follows:

Judgment is a void judgment if court that rendered judgment lacked jurisdiction of
the subject matter, or of the parties, or acted in a manner inconsistent with due process,
Fed Rules Civ. Proc., Rule 60(b)(4), 28 U.S.C.A.; U.S.C.A. Const Amend. 5. Klugh v.
U'S., 620 F.Supp. 892 (D.S.C. 1985). Milliken v. Meyer, 311 U.S. 457, 61 S.Ct. 339, 85
L.Ed. 2d 278 (1940).... or lacks inherent power to enter the particular judgment, or an
order procured by fraud, can be attacked at any time, in any court, either directly or
collaterally, provided that the party is properly before the court.

That, “Fraud upon the court” makes void the orders and judgments of that court.
The U.S. Supreme Court has consistently held that, a void order is void at all times, does
not have to be reversed or vacated by a judge, cannot be made valid by any judge, nor
does it gain validity by the passage of time. The order is void ab initio. Vallely v.
Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S.Ct. 116 (1920). “Fraud destroys the
validity of everything into which it enters,” Nudd v. Burrows (1875), 91 US 426,23 Led
286,290; particularly when “a judge himself is a party to the fraud,” Cone v. Harris (Ok1.
1924), 230 P. 721, 723. Windsor v. McVeigh (1876), 93 US 276, 23 Led 914, 918.” The
precedent of, Earle v McVeigh, 91 US 503, 23 L Ed 398, “Every person is entitled to an
opportunity to be heard in a court of law upon every question involving his rights or
interests, before he is affected by any judicial decision on the question.”

42
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.43 Page 43 of 48

Mr. Barnaby is further entitled to a declaratory judgment, as Michigan Supreme
Court’s, precedence on “Void Judgment” or “Void Order”, is as follows:

"void" judgment, as we all know, grounds no rights, forms no defense to actions taken

thereunder, and is vulnerable to any manner of collateral attack (thus here, by). No

statute of limitations or repose runs on its holdings, the matters thought to be settled
thereby are not res judicata, and years later, when the memories may have grown dim and
rights long been regarded as vested, [any disgruntled litigant may reopen old wound and
once more probe its depths. And it is then as though trial and adjudication had never

been. Fritts v. Krugh, Supreme Court of Michigan, 92 N.W.2d 604, 354 Mich. 97

(10/13/58)

As on March 01, 2010 the Trial Judge Butzbaugh aided and abetted Non-Lawyer
Treasurer Witkowski to do Unauthorized Practice of Law {UPL} to procure "Judgment" against
Barnaby on August 18, 2010 (without notice to Barnaby). Treasurer Bret Witkowski confessed
in sworn deposition that Trial Judge Butzbaugh gave him, Non-Lawyer Witkowski privileges to
do [UPL], to procure the "Judgment" against Barnaby; then they wittingly concealed it. The
same not just contravened Michigan Laws, GPTA, and Penal code 750.217(c), (MCL 600.916
and MCL 450.681) and aided Berrien County Government and its Treasurer Bret Witskowski, it
cause “fraud upon the Court” and violated Mr. Barnaby’s constitutional rights.

Justice Kennedy, the author of the majority opinion in both White and Caperton, once

said "The law makes a promise.... The promise is neutrality. If that promise is broken,

the law ceases to exist. All that's left is the dictate of a tyrant, or a mob."

The same defrauded Barnaby from an opportunity to be heard, prevented case from being
res judicata “decided on the merits” and collateral estoppel, “full and Fair opportunity to
Litigate”. As such, all Trial Judges and all Appellate Judges actions and in acts tainted the

judicial machinery of the court, and caused “fraud upon the court”, as they violated Mr. Barnaby

constitutional rights. As such Plaintiff is entitled to declaratory judgment.

43
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.44 Page 44 of 48

Count Seven as to Trial Judges and Appellate Judges
(Declaratory Judgment)

68. Plaintiff hereby incorporates paragraphs | through 67 above as if fully set
forth herein. The above facts demonstrate that Trial Judges and Appellate Judges constant
violations of Plaintiff's constitutional rights inclusive (wittingly withheld the material
evidences), is (gross negligence) given the their promised to sanction Plaintiff after violating
his constitutional rights on grounds of bias and prejudice without being neutral is also judicial

corruptions, entitled Plaintiff to have declaratory Judgments against Defendants.

Furthermore, Mr. Barnaby is entitled to a declaratory judgment holding that Trial Judge
Butzbaugh and Trial Judge Dewane (wittingly withheld the evidences), that Trial Judge
Butzbaugh aided and abetted, Non-Lawyer Treasurer Witkowski to do Unauthorized Practice of
Law {UPL} to procure "Void Judgment against Barnaby, (without notice to Barnaby), so he
could be present to defend his constitutional rights and that Trial Judge Dewane corruptly
colluded with ‘Berrien County Government and its Treasurer Bret Witskowski and (withheld
material evidence) of the “Oral Contracts” between the parties, (Exhibits C, H, E), and then,
corruptly ruled that Mr. Barnaby did not prove Oral Contracts existed between the parties, then
Trial Judge Dewane made Judge Butzbaugh’s August 18, 2010 “Void-Judgment”, “valid”,
committed (“fraud upon the court”), and that all the other Defendants abandoned their required
duties to correct Plaintiff’s constitution violations, is an unconstitutional deprivation of
Barnaby’s Fourteenth Amendment to the United States Constitution not to be deprived of Life,
Liberty, or Property without due process of law and to enjoy the equal protection of the laws of

the State of Michigan. As such Plaintiff is entitled to declaratory judgment.

44
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.45 Page 45 of 48

WHEREFORE, Plaintiff, Barnaby respectfully requests this Court to:

1. Issue a declaratory judgment finding that the conduct of Defendants, as described
above, has violated and continues to violate Barnaby’s rights pursuant to the Fourteenth
Amendment to the Constitution, the Civil Rights Act of 1871, 42 U.S.C. § 1983 and the Civil
Rights Act of 1866.

z. Issue a declaratory judgment finding that Trial Judge Butzbaugh and the other
Defendants whom shirked their requires duties to correct Mr. Barnaby’s Constitutional Rights
violations, of Trial Judge Butzbaugh’s aided and abetted, Non-Lawyer Treasurer Witkowski to
do Unauthorized Practice of Law {UPL} to procure "Void Judgment against Barnaby without
noticing Barnaby, so he could be present to defend his rights and wittingly concealed it from Mr.
Barnaby, which deprives him of his liberties and properties violated Plaintiff's rights to the
Fourteenth Amendment, see Exhibits B, C, E.

3. Issue a declaratory judgment finding that both Trial Judges and Appellate Judges
ignoring and volitions of Michigan Laws and Federal Laws, such as, General Property Tax Act,
P.A. 206 of 1893, amended (MCL 211.1 et seq.) (“GPTA”), MCR 2.612 (C) (1) (d) (e) (A),
(MCL 600.916 and MCL 450.681), MCL 211.78a-l; 28 U.S.C. § 455(a), (b); MCR 2.003 (C);
Fritts v. Krugh, Supreme Court of Michigan, 92 N.W.2d 604, 354 Mich. 97 (10/13/58); Rowland
v. Calif. Men’s Colony, 506 U.S. 194, 201-203 (1993), Fourteenth Amendment resulted in
Defendants violating the Full Faith and Credit Clause of the United States Constitution and
violated Plaintiff's constitutional rights of the United States Constitution not to be deprived of
Life, Liberty, or Property without due process of law and to enjoy the equal protection of the

laws of the State of Michigan.

45
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.46 Page 46 of 48

4. Issue a declaratory judgment finding that Trial Judges’ and Appellate Judges’,
Judgements and Orders relative to Plaintiff's claim are “Void”, as they violated Plaintiff s
constitutional rights of the United States Constitution not to be deprived of Life, Liberty, or
Property without due process of law and to enjoy the equal protection of the laws of the State of
Michigan.

a Issue a declaratory judgment finding that Trial Judges and Appellate Judges
unwillingness to give Barnaby monitory relied and or to declare judgments and orders simply
“void”, so Plaintiff could get monetary relief in Federal Court and that Defendants shirked their
requires duties to correct Mr. Barnaby’s Constitutional Rights violations, is an unconstitutional
deprivation of Barnaby’s Fourteenth Amendment to the United States Constitution not to be
deprived of Life, Liberty, or Property without due process of law and to enjoy the equal
protection of the laws of the State of Michigan.

6. Issue a declaratory judgment finding that Trial Judge Butzbaugh and Trial Judge
Dewane were (disqualified) as tired of fact and to enter the same Judgements against Plaintiff,
as they violated Plaintiffs constitutional rights pursuant to Fourth Amendment, and that the
other Defendants shirked their requires duties to correct Mr. Barnaby’s Constitutional Rights
violations, is an unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United
States Constitution not to be deprived of Life, Liberty, or Property without due process of law

and to enjoy the equal protection of the laws of the State of Michigan.

46
Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.47 Page 47 of 48

7. Issue a declaratory judgment finding that Trial Judge Butzbaugh and Trial Judge
Dewane, “wittingly withheld the material evidences”, is “gross negligence” and “fraud upon the
courts” and violated Barnaby’s constitutional rights and that the other Defendants abandonment
of their requires duties to correct Mr. Barnaby’s Constitutional Rights are also an
unconstitutional deprivation of Barnaby’s Fourteenth Amendment to the United States
Constitution not to be deprived of Life, Liberty, or Property without due process of law and to

enjoy the equal protection of the laws of the State of Michigan.

8. Award Mr. Barnaby any and all other relief that is just and appropriate under the

circumstances.

Respectfully Submitted

my

 
  

NI
Dated: March 12, 2019

Owen W. Barnaby, In Pro Se.

   

47
IL

fied for domestic use. ;

ided to many majo

insurance

ally, a customs

quire

Case 1:20-cv-00232-JTN-PJG ECF No. 1 filed 03/16/20 PagelD.4

 

ee MPaae. Retail

 

US POSTAGE PAID
Origin: 30101
$12.55 22...

 

 

PRIORITY MAIL 2-DAY ®

 

 

2 Lb 13.80 Oz
1004
EXPECTED DELIVERY DAY: 03/14/20
SHIP
TO:
GRAND RAPIDS MI 49503
USPS TRACKING®°NUMBER

ENVELOPE

nasa

UI ' EP14 Oct 2018

 

 

 

 

 

 

 

 

 

 

 

MO A

9505 5117 6348 0072 7710 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Label 228, March 2016

 

   

" i ‘ -\
pays 46 of al

fs
\

=e oe,

PRIORITY Bed rasta. seevici«
* MAIL * WSIT USAT UseS.cou

rot Owen Darnaby
Po ®ey 14926

Hennesaw Gia
Sol 5b

TO: Clear of Court
Un red Shelie Oj ot Vict Coctrt
It \ MV chiey an oh. Nw
Grand Rapids mr

mao

FOR DOMESTIC AND INTERNATIONAL USE

ES aA

is provided solely for use in sending Priority Mall® shipments. Misuse mi

a Property of the U.S. Postal Service® and |
4 violation of federal iaw. Thi: 2ackaging is not for resale. EP14 © U.S. Postal Service: October 2018: All riahts reserved.

This packaging is the
be

Pont™ Tyveke

ect What's inside™
